                       IN THE UNITED STATES DISTRICT COURT
                                 DISTRICT OF UTAH



 IBC ADVANCED TECHNOLOGIES,                        ORDER ON MOTIONS FOR LEAVE TO
 INC., and STEVEN R. IZATT                                FILE UNDER SEAL

                Plaintiffs,

 vs.                                                       2:19-cv-00222-HCN-DBP

 UCORE RARE METALS INC., JIM                         District Judge Howard C. Nielson, Jr.
 MCKENZIE, and PETER MANUEL,                           Magistrate Judge Dustin B. Pead

                Defendants.




       This matter was referred to Magistrate Judge Pead pursuant to 28 U.S.C. §636(b)(1)(A).

Before the court are three non-dispositive motions (collectively the “Motions”): 1) Defendant

Ucore Rare Metals, Inc.’s (“Ucore”) Motion for Leave to File Exhibit A of Notice of Removal

Under Seal (“First Motion”, ECF No. 3); 2) Ucore’s Motion for Leave to File Defendant Ucore

Rare Metals Inc.’s Motion to Dismiss, or, in the Alternative, to Stay and Memorandum in

Support Under Seal along with Exhibits D, E, G, and H (“Second Motion”, ECF No. 7); and, 3)

IBC Advance Technologies, Inc.’s (“IBC”) Motion to File Under Seal Plaintiffs’ Memorandum

in Opposition to Defendants Ucore’s Motion to Dismiss, or in the Alternative, to Stay (“Third

Motion”, ECF No. 19).




                                               1
                                          DISCUSSION

       This case was removed from Third District Utah State Court (“Kendall Action”). Id.

The Utah State Courts have a record classification system that permits courts to designate filed

documents as public, protected, private or sealed. See Utah Rules of Judicial Administration 4-

202 et. seq. Prior to the removal from state court to federal court, the Honorable William

Kendall, State of Utah Third District Judge, designated the Complaint (ECF No. 4) as a protected

document thereby restricting who could obtain a copy from the state court. See ECF No. 2-4; see

also Utah Rules of Judicial Administration 4-202 et. seq.

       In a separate yet related state court action that involves the same parties and similar

disputes, Third District Court Judge Laura Scott issued orders in case no. 190900129 (“Scott

Action”) classifying most of the pleadings as protected. Ucore now seeks to seal those same

pleadings in this action by virtue of Judge Scott’s orders. The Scott Action was dismissed.

       Protected court records in state court actions may include attorney’s work product,

records that are subject to attorney client privilege, bids or proposals until the submission

deadline has closed, court security plans, records that would impair government procurement,

strategy about collective bargaining or records of the Children’s Justice Center. See Utah Rules

of Judicial Administration 4-202.02(5).

       The United States District Court for the District of Utah does not have an equivalent local

rule that permits courts to classify documents as protected. Instead parties must move to seal a

document pursuant to the District of Utah Rules of Practice. In general, “[t]he records of the

court are presumptively open to the public.” DUCivR 5-3(a)(1). Furthermore, the sealing of

“…pleadings, motions, memoranda, exhibits, and other documents or portions thereof [] is



                                                  2
highly discouraged” unless a document contains privileged information, is protectable as a trade

secret, or is otherwise protectable under the law. Id. The public shall have access to documents

unless restricted by statute or court order. See Id. In addition, the court may seal a document

upon a showing of good cause. See Id.

       A. First Motion.

       Ucore seeks to seal the entire Complaint based upon the prior ruling from Judge William

Kendall classifying the document as protected. See First Motion at 1. In the Kendall Action,

IBC sought to designate the Complaint as protected claiming information contained therein is

confidential. Id. The request was made ex parte and before Ucore had accepted service. Id. at 2.

This court, however, has not been provided a copy of IBC’s ex parte motion that was filed in the

Kendall Action.

       Separately, upon receipt of the First Motion, IBC has not lodged its own narrowly-

tailored motion, consistent with the mandates of DUCivR 5-3(b)(2)(C)(i), explaining what

specific information contained in the Complaint is truly deserving of protection. Likewise, the

parties have not independently pointed the court to any privilege that would restrict the

Complaint from access by the public. Even if such information had been filed, the court may

embark on its own review to determine if the documents should remain sealed. See DUCivR 5-

3(b)(3).

       Here, the Complaint contains facts that may give rise to causes of action for breach of

contract, breach of implied covenant of good faith and fair dealing, negligent misrepresentation,

fraud claims, breach of fiduciary duties, and unjust enrichment. The statements in support of

these claims are generally not protected from the public pursuant to statute, rule or case law.



                                                 3
Moreover, the parties have not identified a secret scientific process that if disclosed would

jeopardize a company’s competitive status in a market. Instead, in many paragraphs in the

Complaint, IBC references information that was already contained in Ucore’s public press

releases or the notable public research or speeches of the parties involved in this action. Such

details are undeserving of protection from public review.

       While some financial data does appear in the background section of the Complaint, it

relates to Ucore’s 2018 Financial Statements that are available on the Internet or data that Ucore

had made public independent of its Financial Statements. Furthermore, the Complaint, which

consists of approximately 38 pages and more than 180 paragraphs, contains only one sentence in

paragraph 58 that is redacted. It is unclear why the sentence is redacted as the parties have not

filed an unredacted copy of the Complaint with this court, despite the mandates of DUCivR 5-

3(b)(1).

       Because some of the content contained in the Complaint is already in the public sphere,

good cause is not present to seal the entire document. Balancing the mandates of DUCivR 5-3

with Judge Kendall’s order protecting the contents of the Complaint, however, the court is

unwilling to expose the entire Complaint to the public at this juncture. Therefore, pursuant to

Fed. R. Civ. P. 5.2(d), the Court authorizes IBC to file a properly redacted version of the

Complaint for the public record. IBC should redact only the specific information that is truly

deserving of protection.

       B. Second Motion.

       Ucore seeks to seal the entirety of its Motion to Dismiss and to Stay (“MTD”, ECF No.

8) or, in the alternative, to seal Exhibits D, E, G, and H, which are attached thereto. See Second



                                                 4
Motion at 1-2. Included in the MTD are references to specific paragraphs contained in the

Complaint, which was restricted from the public in the Kendall Action. Therefore, Ucore seeks

to restrict the public’s access to the same protected information.

       With respect to Exhibits D and E, according to Ucore, the documents were already sealed

by either the Canadian Court or a Utah State Court. Exhibits G and H are copies of agreements

that involve the parties. The Second Motion does not illuminate if Judge Scott, Judge Kendall or

the Canadian Court classified these documents as protected or sealed. Even without such clarity,

it is clear the content of the agreements, as discussed in some of the paragraphs that are included

in the Complaint, has been protected in at least the Kendall and Scott Actions. In turn, consistent

with DUCivR 5-3(a)(1), the Second Motion is granted because of the prior court orders

protecting the documents.

       C. Third Motion.

       The Third Motion somewhat closely mirrors the Second Motion in that IBC seeks

protection of information that has already been protected or otherwise sealed by other courts.

DUCivR 5-3(a)(1) permits this court to continue to restrict the public’s access to documents that

were previously protected by a prior court order. This situation is present here. Therefore, the

Third Motion is granted.

                                             ORDER

       Having considered the Motions and arguments therein, IT IS HEREBY ORDERED:

       1.      The First Motion, ECF No. 3, is GRANTED. However within five (5) days of

this Order, IBC shall file a redacted version of the Complaint redacting only the specific

information that is truly deserving of protection. Furthermore, any information contained in the



                                                 5
Complaint that is already in the public sphere should remain unredacted. The redacted

Complaint will be version for public record. IBC does not need to file a motion for leave to seal

in conjunction with filing the redacted version of the Complaint.

       2.      The Second Motion, ECF No. 7, is GRANTED.

       3.      The Third Motion, ECF No. 19, is GRANTED.



       SO ORDERED this 17th day of June, 2019.

                                                                                        .
                                             Dustin B. Pead
                                             United States Magistrate Judge




                                                6
